DETAILED ACTION
This office action is in response to RCE filed on 03/30/2020.
Claims 21-40 are pending of which claim 21 is an independent claim, and claims 1-20 are canceled.
IDS, filed on 03/30/2020 and 04/20/2020, is considered.
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or  nonobviousness.
Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over  US. Pub. 20150016243 to Haugen (hereinafter “Haugen”) in view of US. Pub. 20060092952 to Boutros (hereinafter “Boutros”).


Regarding claim 21: Haugen discloses a video router comprising: -a backplane including a plurality of backplane connections (20150016243, see paragraph0045], a backplane incorporates a backup crosspoint switching device  and provides one or more connectors for receiving a removable daughter board  on which a main crosspoint switching device  is mounted; a router processor board is also coupled to the backplane internal side via a suitable connector, and the daughter boards configured for access and exchange); -at least one line card, each line card comprising: - a plurality of input ports and output ports, each input port and output port is coupled to a respective data signal through the backplane (20150016243, see paragraph [0004] Signal routers include switches that can route signals from a particular input to one or more output, for example, the signal at router input 1 might be reproduced on router outputs 8 and 16, and to enable this, video routing devices include matrix switching technologies including crosspoint switches); -a line card cross-point switch having a plurality of input switch terminals and a plurality of output switch terminals, wherein a first plurality of input and output switch terminals are coupled to a respective plurality of input and output ports and a second plurality of input and output switch terminals are coupled to the plurality of backplane connections (20150016243, see paragraph [0012], a signal routing device comprises: a compact serial digital interface (SDI) compliant router for routing video signals; the router including an input block having plural input ports and an output  block having plural output ports; the router including a first crosspoint switch configured to interconnect selected input port(s) with selected output port(s); the router including a second crosspoint switch configured to interconnect selected input port(s) with selected output port(s); at least one of the crosspoint switches configured to substitute for the other when there is a threatened or actual crosspoint switching failure; before being called into service, the substituting crosspoint switch consuming less than all of its normal operating electric power so as to maintain the substituting switch in a relatively thermally cold state as compared with the non-substituting crosspoint switch; upon being called into service, the substituting crosspoint switch electric power consumption increases as it transitions from a cold state to an active state; and, wherein consumption of the lifetime of the electronics of the substituting crosspoint switch is reduced as compared with consumption of the lifetime of the electronics of the non-substituting crosspoint switch when the substituting switch is in a relatively thermally cold state and the non-substituting switch is interconnecting input and output ports with reduced power consumption (consuming less than all of its normal operating electric power so as to maintain the substituting switch in a relatively thermally cold state)); -a line card controller coupled to the line card cross-point switch to selectively couple some of the input switch terminals to the output switch terminals 20150016243, see paragraph [0012], the router including a first crosspoint switch configured to interconnect selected input port(s) with selected output port(s); the router including a second crosspoint switch configured to interconnect selected input port(s) with selected output port(s); at least one of the crosspoint switches configured to substitute for the other when there is a threatened or actual crosspoint switching failure); -at least one fabric card, each fabric card comprising: -a fabric card cross-point switch having a plurality of input switch terminals and a plurality of output switch terminals coupled to the plurality of backplane connections (20150016243, see paragraph [0045] On its internal side, the backplane incorporates a backup crosspoint switching device  and provides one or more connectors for receiving a removable daughter board on which a main crosspoint switching device is mounted where see paragraph [0012], the router including a first crosspoint switch configured to interconnect selected input port(s) with selected output port(s); the router including a second crosspoint switch configured to interconnect selected input port(s) with selected output port(s); at least one of the crosspoint switches configured to substitute for the other when there is a threatened or actual crosspoint switching failure); -a fabric card controller coupled to the fabric card cross-point switch to selectively couple some of the input switch terminals to the output switch terminals (20150016243, see paragraph [0012], the router including a first crosspoint switch configured to interconnect selected input port(s) with selected output port(s)); and fabric cards to control the operation of the fabric card controllers and the line card controllers (20150016243, see paragraph [0026],a router with its crosspoint switching section provide a matrix type means for connecting multiple input sources to multiple output destinations, the crosspoint switching section enables an electronic switching fabric for interconnecting network nodes with each other via electronic switches).

However, Haugen does not explicitly teach a controller communication network coupled to each of the line cards. However, Boutros in the same or similar field of endeavor teaches a controller communication network coupled to each of the line cards (20060092952, see paragraph[0052], a backplane interface logic contains circuitry that interfaces the line card  to the backplane  and enables the line card to transfer data to and from other cards coupled to the backplane; the output queue logic contains circuitry, such as output queues and scheduling control logic, configured to control the transfer of data packets onto the network  via the ports; an encoded address recognition logic or EARL is embodied in an application-specific integrated circuit (ASIC) that comprises circuitry configured to acquire and process data packets including making forwarding decisions of packets using an encoded address recognition logic (EARL) that contains a line-card forwarding database (LCFDB) configured to hold information).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Boutros into Haugen’s system/method because it would allow processing of selected paths utilized by data traffic in a manner that facilitates efficient and reliable network operations.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve optimization of network resource utilization and data traffic performance (Boutros; [0016]).

Regarding claim 22: Haugen discloses a fabric card cross-point switch having a plurality of input switch terminals and a plurality of output switch terminals coupled to the plurality of backplane connections. However, Haugen does not explicitly teach the video router of claim 21, further comprising a switch configuration database coupled to the controller communication network and configured to store coupling of at least one of the input switch terminals of the line card cross-point switch and the fabric card cross-point switch to a corresponding output switch terminal. However, Boutros in the same or 20060092952, see paragraph[0052], making forwarding decisions of packets using an encoded address recognition logic (EARL) that contains a line-card forwarding database (LCFDB) configured to hold information, such as, destination addresses and ports that uses EARL to determine the destinations for packets processed by EARL; this information may be derived from the forwarding database (FDB) and downloaded to the line card by the supervisor engine ).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Boutros into Haugen’s system/method because it would allow processing of selected paths utilized by data traffic in a manner that facilitates efficient and reliable network operations.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve optimization of network resource utilization and data traffic performance (Boutros; [0016]).

Regarding claim 23: Haugen discloses a fabric card cross-point switch having a plurality of input switch terminals and a plurality of output switch terminals coupled to the plurality of backplane connections. However, Haugen does not explicitly teach the video router of claim 22, wherein the switch configuration database is stored in the fabric card controllers and the line card controllers. However, Boutros in the same or 20060092952, see paragraph[0052], an encoded address recognition logic (EARL) that contains a line-card forwarding database (LCFDB) configured to hold information, such as, destination addresses and ports that uses EARL to determine the destinations for packets processed by EARL; this information may be derived from the forwarding database (FDB) and downloaded to the line card by the supervisor engine ). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Boutros into Haugen’s system/method because it would allow processing of selected paths utilized by data traffic in a manner that facilitates efficient and reliable network operations.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve optimization of network resource utilization and data traffic performance (Boutros; [0016]).

Regarding claim 24: Haugen discloses a fabric card cross-point switch having a plurality of input switch terminals and a plurality of output switch terminals coupled to the plurality of backplane connections. However, Haugen does not explicitly teach the video router of claim 22, wherein the switch configuration database is stored in an external data storage device and is accessible by the fabric card controllers and the line card controllers. However, Boutros in the same or similar field of endeavor teaches the  video router of claim 22, wherein the switch configuration database is stored in an external data storage device and is accessible by the fabric card controllers and the line 20060092952, see paragraph [0006],  a router maintain forwarding databases (FDBs), which are typically configured to hold routing information which may include L3 addresses and interface information that the router uses to determine where data are forwarded in order to reach their destination, for example, a router may have a FDB organized as a routing table containing one or more entries wherein each entry contains a L3 destination address of a destination node and interface information about an interface on the router through which the destination node may be reached; a data packet containing a destination address that matches a destination address of an entry in the routing table is forwarded by the router to the interface specified by the matching entry for transfer to the destination node). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Boutros into Haugen’s system/method because it would allow processing of selected paths utilized by data traffic in a manner that facilitates efficient and reliable network operations.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve optimization of network resource utilization and data traffic performance (Boutros; [0016]).

Regarding claim 25: Haugen discloses the  video router of claim 22, wherein one or more controllers configure one or more corresponding cross-point switches to route a data stream from an input port to an output port, wherein each of the one or more controllers being a fabric card controller or a line card controller, and the corresponding cross-point switches being a corresponding fabric card cross-point switch or a line card 20150016243, see paragraph [0039], a control bus provides a means for exchanging control signals with the router  controller, the controller bus provides for signal exchange between the controller, a crosspoint switches, the input/output processors , the router processor, and a communications multiplexor such as an RS 422 multiplexor provide communications bus connections to each of the router sections, and see paragraph [0012], the first crosspoint switch is configured to interconnect selected input port(s) with selected output port(s); the router including a second crosspoint switch configured to interconnect selected input port(s) with selected output port(s); at least one of the crosspoint switches configured to substitute for the other when there is a threatened or actual crosspoint switching failure).  

Regarding claim 26: Haugen discloses a fabric card cross-point switch having a plurality of input switch terminals and a plurality of output switch terminals coupled to the plurality of backplane connections. However, Haugen does not explicitly teach the video router of claim 25, wherein when the data stream is received at the input port, a controller corresponding to at least one of the one or more line cards and the one or more fabric cards processes the data stream and generates an output destination identifying the output port for the data stream. However, Boutros in the same or similar field of endeavor teaches the  video router of claim 25, wherein when the data stream is received at the input port, a controller corresponding to at least one of the one or more line cards and the one or more fabric cards processes the data stream and generates an output destination identifying the output port for the data stream (20060092952, see paragraph[0052], a backplane interface logic contains circuitry that interfaces the line card  to the backplane  and enables the line card to transfer data to and from other cards coupled to the backplane; the output queue logic contains circuitry, such as output queues and scheduling control logic, configured to control the transfer of data packets onto the network  via the ports; an encoded address recognition logic or EARL is embodied in an application-specific integrated circuit (ASIC) that comprises circuitry configured to acquire and process data packets including making forwarding decisions of packets using an encoded address recognition logic (EARL) that contains a line-card forwarding database (LCFDB) configured to hold information, such as, destination addresses and ports that uses EARL to determine the destinations for packets processed by EARL; this information may be derived from the forwarding database (FDB) and downloaded to the line card by the supervisor engine ).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Boutros into Haugen’s system/method because it would allow processing of selected paths utilized by data traffic in a manner that facilitates efficient and reliable network operations.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve optimization of network resource utilization and data traffic performance (Boutros; [0016]).

Regarding claim 28: Haugen discloses a fabric card cross-point switch having a plurality of input switch terminals and a plurality of output switch terminals coupled to the plurality of backplane connections. However, Haugen does not explicitly teach the 20060092952, see paragraph[0052], a backplane interface logic contains circuitry that interfaces the line card  to the backplane  and enables the line card to transfer data to and from other cards coupled to the backplane; the output queue logic contains circuitry, such as output queues and scheduling control logic, configured to control the transfer of data packets onto the network  via the ports). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Boutros into Haugen’s system/method because it would allow processing of selected paths utilized by data traffic in a manner that facilitates efficient and reliable network operations.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve optimization of network resource utilization and data traffic performance (Boutros; [0016]).

Regarding claim 29: Haugen discloses a fabric card cross-point switch having a plurality of input switch terminals and a plurality of output switch terminals coupled to the plurality of backplane connections. However, Haugen does not explicitly teach the video router of claim 28, wherein each backplane connector comprises a plurality of backplane contacts, wherein each of the one or more line cards and the one or more 20060092952, see paragraph[0052], a backplane interface logic contains circuitry that interfaces the line card  to the backplane  and enables the line card to transfer data to and from other cards coupled to the backplane and a line card is associated with pins for connection).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Boutros into Haugen’s system/method because it would allow processing of selected paths utilized by data traffic in a manner that facilitates efficient and reliable network operations.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve optimization of network resource utilization and data traffic performance (Boutros; [0016]).

Regarding claim 30: Haugen discloses the  video router of claim 28, wherein the backplane further comprises a plurality of point-to-point traces, each point-to-point trace being configured to couple an output switch terminal of a first card to an input switch terminal of a second card, each of the first card and the second card being a line card or a fabric card(20150016243, see paragraph [0027] FIG. 2A, a crosspoint switching section  including a main crosspoint switch and a backup crosspoint switch work in concert to cover failure internally, and a control section  implements control and interface functions including control interfaces and control logic for operating the crosspoint switch, and the router provide user configured outputs for selecting a clean output option to remove switching errors, for example, a deglitcher in a 32x32 router may provide up to 8.times. clean outputs, and output of the crosspoint switch is to the output line card).  

Regarding claim 32: Haugen discloses the video router of claim 25, wherein the data stream comprises data selected from the group consisting of audio data, video data, and a combination of audio and video data (20150016243, see paragraph [0025], inputs are SDI (serial digital interface) inputs and the outputs are SDI outputs where audio and video may be routed and the router provides switching for both audio and video signals).  

Regarding claim 33: Haugen discloses a method of routing video signals from a plurality of input ports to a plurality of output ports using the at least one video router (20150016243, see paragraph [0004] Signal routers include switches that can route signals from a particular input to one or more output, for example, the signal at router input 1 might be reproduced on router outputs 8 and 16, and to enable this, video routing devices include matrix switching technologies including crosspoint switches)of claim 21, the method comprising: - receiving a data stream at an input port of a first card, the first card being a line card; - receiving at least 20150016243, see paragraph [0012], a signal routing device comprises: a compact serial digital interface (SDI) compliant router for routing video signals; the router including an input block having plural input ports and an output  block having plural output ports; the router including a first crosspoint switch configured to interconnect selected input port(s) with selected output port(s); the router including a second crosspoint switch configured to interconnect selected input port(s) with selected output port(s); at least one of the crosspoint switches configured to substitute for the other when there is a threatened or actual crosspoint switching failure; before being called into service, the substituting crosspoint switch consuming less than all of its normal operating electric power so as to maintain the substituting switch in a relatively thermally cold state as compared with the non-substituting crosspoint switch; upon being called into service, the substituting crosspoint switch electric power consumption increases as it transitions from a cold state to an active state; and, wherein consumption of the lifetime of the electronics of the substituting crosspoint switch is reduced as compared with consumption of the lifetime of the electronics of the non-substituting crosspoint switch when the substituting switch is in a relatively thermally cold state and the non-substituting switch is interconnecting input and output ports with reduced power consumption (consuming less than all of its normal operating electric power so as to maintain the substituting switch in a relatively thermally cold state)); and - configuring the one or more cross-point switches, by corresponding card controllers, based on the router configuration signal to route the data stream between the input port and the output destination20150016243, see paragraph [0026], a router with its crosspoint switching section provide a matrix type means for connecting multiple input sources to multiple output destinations, the crosspoint switching section enables an electronic switching fabric for interconnecting network nodes with each other via electronic switches.  

However, Haugen does not explicitly teach at least one of the at least one card controller corresponds to a first line card controller of the first card. However, Boutros in the same or similar field of endeavor teaches at least one of the at least one card controller corresponds to a first line card controller of the first card 20060092952, see paragraph[0052], an encoded address recognition logic (EARL) that contains a line-card forwarding database (LCFDB) configured to hold information, such as, destination addresses and ports that uses EARL to determine the destinations for packets processed by EARL; this information may be derived from the forwarding database (FDB) and downloaded to the line card by the supervisor engine. It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Boutros into Haugen’s system/method because it would allow processing of selected paths utilized by data traffic in a manner that facilitates efficient and reliable network operations.  Such combination would have been obvious  (Boutros; [0016]).

Regarding claim 34: Haugen discloses the  method of claim 33, further comprising: - configuring at least one additional cross-point switch other than the first cross-point switch, wherein the one additional cross-point switch is included in a second card coupled to the first card, the second card being a fabric card or a line card20150016243, see paragraph [0012], the router including a first crosspoint switch configured to interconnect selected input port(s) with selected output port(s); the router including a second crosspoint switch configured to interconnect selected input port(s) with selected output port(s); at least one of the crosspoint switches configured to substitute for the other when there is a threatened or actual crosspoint switching failure.  

Regarding claim 35: Haugen discloses a fabric card cross-point switch having a plurality of input switch terminals and a plurality of output switch terminals coupled to the plurality of backplane connections. However, Haugen does not explicitly teach the method of claim 33, further comprising: - transmitting a routing request to an external device; and - receiving the at least one router configuration signal from the external device. However, Boutros in the same or similar field of endeavor teaches the  method of claim 33, further comprising: - transmitting a routing request to an external device; and - receiving the at least one router configuration signal from the external 20060092952, see paragraph [0006],  a router maintain forwarding databases (FDBs), which are typically configured to hold routing information which may include L3 addresses and interface information that the router uses to determine where data are forwarded in order to reach their destination, for example, a router may have a FDB organized as a routing table containing one or more entries wherein each entry contains a L3 destination address of a destination node and interface information about an interface on the router through which the destination node may be reached; a data packet containing a destination address that matches a destination address of an entry in the routing table is forwarded by the router to the interface specified by the matching entry for transfer to the destination node). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Boutros into Haugen’s system/method because it would allow processing of selected paths utilized by data traffic in a manner that facilitates efficient and reliable network operations.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve optimization of network resource utilization and data traffic performance (Boutros; [0016]).

Regarding claim 36: Haugen discloses a fabric card cross-point switch having a plurality of input switch terminals and a plurality of output switch terminals coupled to the plurality of backplane connections. However, Haugen does not explicitly teach the method of claim 33, wherein each controller corresponding to the one or more cross-point switches comprises a configuration database configured to store coupling 20060092952, see paragraph[0052], a backplane interface logic contains circuitry that interfaces the line card  to the backplane  and enables the line card to transfer data to and from other cards coupled to the backplane; the output queue logic contains circuitry, such as output queues and scheduling control logic, configured to control the transfer of data packets onto the network  via the ports; an encoded address recognition logic or EARL is embodied in an application-specific integrated circuit (ASIC) that comprises circuitry configured to acquire and process data packets including making forwarding decisions of packets using an encoded address recognition logic (EARL) that contains a line-card forwarding database (LCFDB) configured to hold information, such as, destination addresses and ports that uses EARL to determine the destinations for packets processed by EARL; this information may be derived from the forwarding database (FDB) and downloaded to the line card by the supervisor engine. It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Boutros into Haugen’s system/method because it would allow processing of selected paths utilized by data traffic in a manner that facilitates efficient and reliable network operations.  Such combination would have been obvious to combine as both references are from  (Boutros; [0016]).

Regarding claim 37: Haugen discloses a fabric card cross-point switch having a plurality of input switch terminals and a plurality of output switch terminals coupled to the plurality of backplane connections. However, Haugen does not explicitly teach the method of claim 33, wherein each controller corresponding to the one or more cross-point switches is coupled to a configuration database using a controller communication network, wherein the configuration database is configured to store coupling instructions between input switch terminals to the output switch terminal of the corresponding cross-point switch. However, Boutros in the same or similar field of endeavor teaches the  method of claim 33, wherein each controller corresponding to the one or more cross-point switches is coupled to a configuration database using a controller communication network, wherein the configuration database is configured to store coupling instructions between input switch terminals to the output switch terminal of the corresponding cross-point switch (20060092952, see paragraph[0052], an encoded address recognition logic (EARL) that contains a line-card forwarding database (LCFDB) configured to hold information, such as, destination addresses and ports that uses EARL to determine the destinations for packets processed by EARL; this information may be derived from the forwarding database (FDB) and downloaded to the line card by the supervisor engine. It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Boutros into Haugen’s system/method because it would allow processing of selected paths utilized by data  (Boutros; [0016]).

Regarding claim 39: Haugen discloses the  method of claim 33, further comprising: - monitoring one or more performance characteristics of the at least one video router to generate monitored performance data; and - reconfiguring the one or more cross-point switches based on the monitored performance data 20150016243, see paragraph [0027] FIG. 2A, a crosspoint switching section  including a main crosspoint switch and a backup crosspoint switch that work in concert to cover failure internally, and a control section  implements control and interface functions including control interfaces and control logic for operating the crosspoint switch, and the router provide user configured outputs for selecting a clean output option to remove switching errors, for example, a deglitcher in a 32x32 router may provide up to 8x clean outputs, and output of the crosspoint switch is to the output line card.  

Regarding claim 40: Haugen discloses the  method of claim 39, wherein at least one performance characteristic comprises frequency of transmission failure of the data stream between an input port and an output port (20150016243, see paragraph [0004] Signal routers include switches that can route signals from a particular input to one or more output, for example, the signal at router input 1 might be reproduced on router outputs 8 and 16, and to enable this, video routing devices include matrix switching technologies including crosspoint switches,  and see paragraph [0027] FIG. 2A, a crosspoint switching section  including a main crosspoint switch and a backup crosspoint switch that work in concert to cover failure internally, and a control section  implements control and interface functions including control interfaces and control logic for operating the crosspoint switch, and the router provide user configured outputs for selecting a clean output option to remove switching errors, for example, a deglitcher in a 32x32 router may provide up to 8x. clean outputs, and output of the crosspoint switch is to the output line card).   

Regarding claim 31: Haugen discloses a fabric card cross-point switch having a plurality of input switch terminals and a plurality of output switch terminals coupled to the plurality of backplane connections. However, Haugen does not explicitly teach the video router of claim 30, wherein the plurality of point-to-point traces are static traces. However, Patel in the same or similar field of endeavor teaches the video router of claim 30, wherein the plurality of point-to-point traces are static traces(9654391 see column 5, lines 31-39,  FIG. 5, a backplane  includes a plurality of static point-to-point trace  backplane connections that couple output switch terminals on one card  to input switch terminals on another card). In view of the above, having the method of Haugen and then given the well-established teaching of Boutros, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Boutros as modified by Patel within the system of Boutros 

Regarding claim 27: Haugen discloses a fabric card cross-point switch having a plurality of input switch terminals and a plurality of output switch terminals coupled to the plurality of backplane connections. However, Haugen does not explicitly teach the  video router of claim 25, wherein if the data stream is designated a priority stream, at least one of the one or more controllers reconfigures the corresponding cross- point switch to route the priority stream. However, De Vriendt in the same or similar field of endeavor teaches the  video router of claim 25, wherein if the data stream is designated a priority stream, at least one of the one or more controllers reconfigures the corresponding cross- point switch to route the priority stream (200140282776,  see paragraphs [0033-0034],  a priority level is configured by setting a specific DSCP (Differentiated Services Code Point) value in the IP packet, and differentiated services (Diffserv) allow traffic to be treated by intermediate systems with relative priority based on a field in the packet, and a Diffsery architecture defines an AF (Assured Forwarding) class with three different priority levels referred to as `drop precedence` (three LSB (least significant bits) of the DSCP value), and  video broadcast traffic is assigned to an AF class and these three priority levels are configured on the streams in accordance with the content priority settings determined by the video caching server ).  In view of the above, having the method 

Regarding claim 38: Haugen discloses a fabric card cross-point switch having a plurality of input switch terminals and a plurality of output switch terminals coupled to the plurality of backplane connections. However, Haugen does not explicitly teach the method of claim 33, wherein if the data stream is designated a priority stream, the method comprises: - determining if reconfiguration of the one or more cross-point switches is required to route the priority stream before a second data stream, the second data stream having a lower priority than the priority stream; and   - if reconfiguration is required, reconfiguring the one or more cross-point switches. However, De Vriendt in the same or similar field of endeavor teaches the  method of claim 33, wherein if the data stream is designated a priority stream, the method comprises: - determining if reconfiguration of the one or more cross-point switches is required to route the priority stream before a second data stream, the second data stream having a lower priority than the priority stream; and   - if reconfiguration is required, reconfiguring the one or more cross-point switches (200140282776,  see paragraphs [0033-0034],in order to give precedence of a packet over another packet, configuration of a priority level of a packet is required and   a priority level is configured by setting a specific DSCP (Differentiated Services Code Point) value in the IP packet, and differentiated services (Diffserv) allow traffic to be treated by intermediate systems with relative priority based on a field in the packet, and a Diffsery architecture defines an AF (Assured Forwarding) class with three different priority levels referred to as `drop precedence` (three LSB (least significant bits) of the DSCP value), and  video broadcast traffic is assigned to an AF class and these three priority levels are configured on the streams in accordance with the content priority settings determined by the video caching server).  In view of the above, having the method of Haugen and then given the well-established teaching of Boutros, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Boutros as modified by De Vriendt within the system of Boutros because it would allow priority based routing. Furthermore, all references deal with same field of endeavor, thus modification of Haugen by Boutros as modified by De Vriendt would have been to achieve the ability to identify multiple routings based on priority to reduce disruption to existing routes set up within the router as disclosed in De Vriendt para number 0012.
. 

Conclusion

Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476